Citation Nr: 1226515	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-39 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected hairy cell leukemia. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Based on the evidence of record, the Board is unable to conclude that VA satisfied its duty to assist under 38 U.S.C. § 7104(a) (West 2002) (explaining that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation).

The record indicates that the Veteran has been receiving ongoing treatment from the Hematology Oncology Associates of Rockland. In January 2005, he submitted a VA Form 21-4142, authorizing VA to obtain these treatment records on his behalf. However, records from this institution have not been associated with his claims folder. Therefore, on Remand, VA should attempt to obtain and associate these records with the claims file. See 38 U.S.C.A. § 5103A(b) (West 2002).

The Veteran should also be scheduled for a VA examination to rate the current severity of his service-connected hairy cell leukemia. His last examination for this disability is dated in June 2007 and is now more than five years old. The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect. 38 C.F.R. § 3.327(a) (2011). See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).



Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should inform the Veteran that the January 2005 authorization and release form (VA Form 21-4142) to obtain medical records from the Hematology Oncology Associates of Rockland has expired. The RO/AMC should then provide the Veteran with a new VA Form 21-4142 and request that he authorize VA to obtain his records. 

The RO/AMC should also inform the Veteran that it is his responsibility to present and support his claim for benefits; which includes identifying or submitting appropriate evidence. 

The RO/AMC must also ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record. 

* The RO must then obtain these records, as well as any other pertinent records, and associated them with the claims folder

* These development actions should consist of an initial request for the records, and if the records are not received, at least one follow-up request. If there is information that the records sought do not exist or that further efforts to obtain them would be futile, then notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

* Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. 

2. Once the above action has been completed, arrange for the conduct of a VA lymphatic disorders examination. The following considerations will govern the examination:

The claims folder and a copy of this remand will be provided to the examiner for review in conjunction with the examination. The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

      The examiner will be advised:

The purpose of the examination is to ascertain the severity of the service-connected hairy cell leukemia or any residuals that may be present. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

3. After completing all indicated development, the RO/AMC should readjudicate the Veteran's claim in light of all the evidence of record. If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

